Citation Nr: 0831736	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial increased rating for asthma, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1999 to July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating action, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama granted service connection for asthma 
(0 percent, from July 2001).  During the current appeal, and 
specifically by a January 2004 rating action, the RO awarded 
a compensable evaluation of 10 percent, effective from July 
2001, for this disability.  

Following receipt of the January 2004 statement of the case 
(SOC), and specifically in February 2004, the veteran 
requested an extension of time within which to file his 
substantive appeal.  The RO did not respond to the extension 
request.  Thereafter in June 2004, the veteran filed a 
statement in which he continued to disagree with the 
10 percent rating assigned to the service connected asthma.  
As the RO failed to respond to the extension request, the 
Board will construe the June 2004 statement as a timely 
substantive appeal.  

The current increased rating appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.  


REMAND

According to the appropriate Diagnostic Code, the veteran's 
service connected asthma is evaluated based upon the results 
of pulmonary function testing and the type of medication 
needed to treat the disorder.  38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6602 (2007).  An April 2003 private medical record 
shows that the veteran was prescribed Advair, an inhalational 
anti-inflammatory medication, to treat his diagnosed asthma 
exacerbation.  The private medical doctor noted that if 
needed, the veteran could return for more aggressive 
treatment.  

In December 2003, the veteran was given a VA examination, 
which included pulmonary function testing.  The VA examiner, 
who did not review the claims file, did not state whether the 
veteran was currently using an inhalational anti-inflammatory 
medication in the examination report.  Such information is 
needed to rate accurately the veteran's service connected 
asthma.  38 C.F.R. § 4.97, DC 6602 (2007).  

Where an examination report does not contain sufficient 
detail, it must be returned as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2 (West 2002).  Consequently, the 
Board finds that an additional VA examination report is 
necessary to determine the current nature and extent of the 
veteran's service-connected asthma.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned 
to the original VA examiner or another VA 
examiner to determine whether the veteran 
is currently prescribed any inhalational 
anti-inflammatory medication.  The 
examiner should determine when this 
medication was first prescribed and how 
often the medication is used by the 
veteran.  

If the examiner cannot determine the 
veteran's current prescription status, the 
veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature and extent of his 
asthma.  The claims folder and a copy of 
this Remand must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies, 
including pulmonary function testing, 
should be conducted.  

All pathology found on examination due to 
asthma should be noted in the report of 
the evaluation.  In particular, the 
examiner should address the prescription 
and use of the following:  daily 
inhalational or oral bronchodilator 
therapy; inhalational anti-inflammatory 
medication; systemic corticosteroids; and 
immuno-suppressive medications.  

2.  Following the completion of the above, 
the AMC should re-adjudicate the issue of 
entitlement to an initial disability 
rating greater than 10 percent for the 
service-connected asthma.  If the decision 
remains in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).


